DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-02-00204-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



DANA BEATY,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW NO. 2 OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
	Appellant has filed a motion to withdraw her notice of appeal and dismiss this appeal.  The
motion is signed by Appellant and her counsel.  No decision having been delivered by this Court,
the motion is granted, and the appeal is dismissed in accordance with Texas Rule of Appellate
Procedure 42.2.

Opinion delivered August 7, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.








(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.